Citation Nr: 9929851	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-27 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above-noted claims.  The 
RO in No. Little Rock, Arkansas, currently has jurisdiction 
over the claims.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

Additional evidence was associated with the claims folder 
subsequent to the veteran's May 1999 personal hearing.  As 
the veteran waived RO consideration of this evidence, a 
remand to the RO for the issuance of a supplemental statement 
of the case is not warranted.  38 C.F.R. §§ 19.37, 20.1304(c) 
(1998).


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
of a current right ear hearing loss disability.

2.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
left ear hearing loss has been obtained.

3.  The veteran is currently diagnosed as having left ear 
hearing loss that has been attributed to acoustic trauma 
during active service.

4.  The veteran has a diagnosis of prurigo nodularis and 
folliculitis.

5.  There is no competent evidence of incurrence of a skin 
disorder in service.

6.  The veteran does not have a skin disease that may be 
presumptively service connected, and there is no competent 
medical evidence of a nexus between the veteran's current 
skin disorders and any disease or injury in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Left ear hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385, 4.3 (1998).

3.  The claim for service connection for a skin disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records disclose that he was 
an aircraft mechanic.  He served in the Republic of Vietnam 
during the Vietnam War, from September 1968 to August 1969.

Service medical records disclose no complaints or findings 
pertaining to hearing loss or skin disease.  

On examination in June 1966, before entry into service, the 
pure tone thresholds in decibels on audiological evaluation, 
with ISO standards (current) in parentheses, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
NG
15 (20)
LEFT
15 (30)
0 (10)
0 (10)
NG
0 (5)

On examination in February 1967, the veteran denied a history 
of skin diseases.  Examination of the skin was normal.  On 
audiological evaluation, pure tone thresholds (again with ISO 
standards in parentheses), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The veteran again denied a history of skin diseases on 
examination in December 1968.  Examination of the skin was 
normal.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On examination in August 1969, the veteran denied a history 
of skin diseases and examination of the skin was normal.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
5
LEFT
0
0
0
N/A
5

Also associated with the claims folder are post-service 
private medical records and VA outpatient treatment records 
and reports of examination, dated from 1988 to 1999.  Private 
medical records show that, in March 1988, the veteran had a 
10 mm. soft area on the right neck that was fluctuant and 
which the doctor cleaned, and some small excoriated papular 
areas on the neck.  The diagnosis was folliculitis and early 
boil.  In June 1992, the veteran reported that a cyst on his 
back that he had had for a year had become tender and hurt.  
The examiner described it as 5 cm. on the posterior axillary 
area and looked like a central pore.  He was referred to 
another doctor for removal of the cyst.  In December 1994, 
the veteran reported sores on his neck and left forearm of 
three months' duration.  The examiner diagnosed folliculitis.  
Several weeks later, the veteran was seen for removal of a 
skin tag in the left axillary area, and all areas of 
folliculitis had cleared, except for one on the neck.  

On VA examination in February 1997, the veteran reported 
recurrent sores on the neck, upper back, and arms since 1968 
or 1969.  On examination, there were three lesions on the 
back of his neck, each approximately 1/2 cm. in diameter, red 
and slightly excoriated.  They were tender with no pus.  
There were 7 lesions of varying sizes on the dorsal aspect of 
the left forearm, and two on the dorsal aspect of the right 
forearm.  They were red, round, raised, and tender, with some 
excoriation and no pus.  The diagnosis was probable chronic 
furunculosis.

In August 1997, on a VA new patient assessment, the veteran 
reported a skin rash since 1974 that was not active at the 
time of the examination.  No diagnosis was given, but a 
dermatological consult was requested.  On dermatological 
evaluation in November 1997, the veteran reported a history 
since Vietnam of lesions starting as erythematous nodules 
becoming papules with yellow-green pus or clear, fluid-filled 
centers.  The lesions were very painful and itchy and 
appeared on bilateral forearms, upper back, and neck.  He had 
no history of such lesions before going to Vietnam.  He 
reported that his daughter now had the same condition.  On 
examination, he had multiple crusted erosions on the dorsal 
forearms bilaterally and similar lesions on the back of the 
neck.  He had one nodule with a yellow-green center at the 
base of the neck.  There were scars on the arms and upper 
back but no active lesions on the chest, back, or face.  The 
diagnosis was prurigo nodularis/lichen simplex chronicus 
possibly secondary to chronic folliculitis.  In March 1998, 
he complained of a recurrent rash of two weeks' duration and 
had numerous erosions with excoriated nodules and papules on 
the back of the neck and forearms, left greater than right.  
The diagnosis was prurigo nodularis, improved.  In October 
1998, the same diagnosis was given.

The veteran underwent VA audiological evaluation in March 
1998.  He gave a history of being exposed to noise from 
rifles and aircraft.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
10
15
15
35
55

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner diagnosed right slight 
high frequency sensorineural hearing loss and left moderate 
high frequency sensorineural hearing loss; loss appears 
cochlear and due to noise.

The veteran has offered numerous lay statements on appeal, 
including at a personal hearing before the Board in May 1999.  
Concerning a skin disorder, he has offered conflicting 
statements.  For example, on VA skin examination in February 
1997 he stated that he had recurrent sores with infection on 
the arms, neck and upper back since he was in Vietnam in 1968 
or 1969.  However, VA outpatient treatment records dated in 
August 1997 show that he gave a history of skin problems 
since 1974.  In a June 1998 written statement, the veteran 
stated that, "I don't know if it is on file or not but Dr. 
John S. Keller in Urgent Care at Fayetteville said just about 
everyone he see's [sic]  that has been in Viet-nam [sic] has 
sores like mine.  The only thing I can say for sure is that 
ever since I was in Viet-nam [sic] I have had sore's [sic] on 
my arms, neck, & head."  At his personal hearing in May 
1999, he testified that he first noticed his skin condition 
in 1970, after military service.  He was currently receiving 
treatment at the Fayetteville, Arkansas, VA Medical Center 
(VAMC).

With respect to hearing loss, the veteran stated that this 
condition was due to his military occupation at that he had 
hearing loss at the time of his discharge from service.  He 
was first treated by a town doctor in 1975, and a VA doctor 
reportedly told him that his hearing loss was more than 
likely due to rocket fire and rifle noise. 

In written statements received at the RO in June 1999, the 
veteran's sisters, J.B. and H.G., reported that the veteran 
was treated for skin problems, including sores on his head, 
neck and arms, in 1970.

The veteran reported that he had an Agent Orange examination 
at Little Rock VAMC in August 1998.  The veteran's VA 
treatment records from Little Rock VAMC have been associated 
with the claims file, and the VAMC reported that it was 
unable to locate the Agent Orange examination.  However, 
looking through the treatment notes, the veteran had 
appointments on August 24, 1998, with his primary care 
physician and others.  On the veteran's problem list, no 
diagnoses relating to a skin disorder were made.


II.  Legal analysis

A.  Right ear hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service.  Id.; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the veteran's claim for service connection for right 
ear hearing loss is not well grounded because the medical 
evidence does not show that he has a current right ear 
hearing loss disability.  The March 1998 VA audiogram, as 
detailed above, did not demonstrate that he has met the 
requirements for a right ear hearing loss disability.  See 
38 C.F.R. § 3.385 (1998).  He does not have an auditory 
threshold of 26 decibels or higher in the right ear in any of 
the auditory frequencies 500, 1000, 2000, 3000, or 4000.  His 
speech recognition score was 100 percent.  Therefore, despite 
the veteran's inservice noise exposure, he does not have a 
current right ear hearing loss disability according to VA 
regulations.  

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claim to be well grounded as he has 
presented no competent medical evidence of a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable to opine on his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish a 
well-grounded claim, and nothing in the medical records 
supports his assertion of current right ear hearing loss.  
Accordingly, his claims for service connection for this 
disability is not well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for right ear 
hearing loss.  While the RO did not obtain the veteran's 
Social Security Administration (SSA) records, he was granted 
SSA benefits because of disabilities other than right ear 
hearing loss.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a) (West 1991).


B.  Left ear hearing loss

The Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

Based upon the audiological findings on VA examination in 
March 1998, the veteran is shown to have a current left ear 
hearing loss disability by VA standards.  See 38 C.F.R. 
§ 3.385 (1998).  He had an auditory threshold of 55 in the 
left ear at 4000 hertz.  The Board also finds his account of 
exposure to inservice noise to be credible and consistent 
with the conditions of his service as an aircraft mechanic.  
In addition, the record reflects competent medical evidence, 
i.e., the March 1998 VA examiner's medical opinion, of a 
relationship between the veteran's current left ear hearing 
loss disability and his inservice noise exposure, as reported 
by the veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).  There are no medical opinions to the 
contrary.

The Board is cognizant that the veteran worked in 
construction for many years following his separation from 
active service, circumstances which may be been conducive to 
noise exposure.  However, weighing the evidence both against 
the veteran's claim and favoring his claim, the Board finds 
that the evidence is, at the very least, in equipoise.  
Accordingly, the veteran is entitled to the application of 
the benefit of the doubt, see 38 U.S.C.A. § 5107(b), and the 
Board finds that he incurred left ear hearing loss as a 
result of his active service.  


C.  A skin disorder, including as a result of exposure to 
Agent Orange

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, which become manifest 
after separation from service for veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (1998).  The United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1994).  The 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for certain 
conditions, including any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 61 Fed. Reg. 41,442 (1996).
 
In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if chloracne became 
manifest to a degree of 10 percent within a year of such 
service, it would be subject to presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(6)(i), (ii), (iii), (d), 
3.309(e) (1998).

The veteran does not have chloracne or other acneform disease 
consistent with chloracne, and service connection of his 
current skin disorder cannot be granted on a presumptive 
basis.  Because the veteran does not have a disease 
presumptively service connected under the herbicide exposure 
regulations, he is not presumed to have been exposed to 
herbicide agents in Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

Accordingly, the veteran must present competent evidence of 
incurrence of disease or injury in service, current 
disability, and a nexus between the in-service disease or 
injury and the current disability in order to have a well-
grounded claim.

The veteran's service medical records are negative for any 
evidence of a skin disorder, and there is no medical evidence 
of treatment for any skin disorder until 1988.  At that time, 
he did not apparently relate the onset of the symptoms to his 
time in Vietnam.  Significantly, he received treatment for a 
condition diagnosed as folliculitis on two widely separated 
occasions, in 1988 and in 1994.  Beginning in 1997, with a VA 
compensation examination, the veteran has reported the onset 
of skin symptomatology to his service in Vietnam.  However, 
in hearing testimony and in the statements of his sisters, he 
has dated the onset of symptomatology to 1970, after he was 
out of the service, and on one occasion, he reported 
symptomatology beginning in 1974.

The veteran, as a lay person, is not competent to diagnose a 
skin disorder, but he is competent to say what he felt and 
observed as to his skin condition.  He has, however, rendered 
his own assertions inherently incredible by reporting vastly 
different dates of inception at different times.  On VA 
compensation examinations, when he may be presumed to have an 
interest in recounting a history to his advantage, he has 
reported onset of symptoms to his time in Vietnam.  In 
private treatment records, he has reported no such history, 
and in testimony, backed up by the statements of his sisters, 
he has dated the symptoms to the early 1970s, as early as 
nine months after getting out of service.

Assuming the credibility of the veteran's account that he had 
symptoms in 1970, within a year of service, and that he 
sought treatment for those symptoms, there is no medical 
evidence to link those symptoms with his service in any way, 
or with his current diagnoses of prurigo nodularis and 
chronic folliculitis.  There is no diagnosis of record for 
whatever skin condition caused the veteran to seek treatment 
in 1970.  He does not now have a diagnosis that may be 
presumed service connected.  He has presented no evidence to 
support his assertion of exposure to Agent Orange in Vietnam, 
nor is there competent medical evidence that the skin 
disorder he now has is related to Agent Orange exposure.  
Even assuming the credibility of continuity of symptomatology 
from 1970 to the present, there is no link of that 
symptomatology with symptoms, complaints, or treatment in 
service.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claims that are not 
currently well grounded.  Although the veteran has reported 
treatment beginning in 1970, he has presented a letter from 
that clinic indicating that his medical records dating that 
far back are no longer on file.  Accordingly, it is clear 
that the veteran has already tried to get these records and 
potentially relevant private treatment records are not 
available.  The veteran also reported that he had an Agent 
Orange registry examination at Little Rock VAMC in August 
1998.  However, his medical records from Little Rock VAMC are 
associated with his claims file, and there is no Agent Orange 
registry examination identified as such.  There is a new 
patient assessment done in August 1997 and another in August 
1998.  The second assessment may be the examination to which 
the veteran referred.  All records available were provided by 
the medical center.

The veteran having failed to state a plausible claim, his 
appeal must be denied.


ORDER

Having found the claims not well grounded, entitlement to 
service connection for right ear hearing loss and for a skin 
disorder is denied.

Entitlement to service connection for left ear hearing loss 
is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







